Citation Nr: 0612899	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  01-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as noncompensable.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
tinnitus due to acoustic trauma.  

3.  Entitlement to service connection for calluses of the 
feet, or other related foot disability.  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1976 to December 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for tinnitus due to acoustic trauma is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show recurrence of 
internal or external hemorrhoids.    

2.  The veteran does not have a foot disability that is 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2001); 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7336 (2005).

2.  A foot disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected hemorrhoids are rated as 
noncompensable.  Under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7336, hemorrhoids, external or internal, a 
noncompensable rating is assigned when the condition is mild 
or moderate.  A 10 percent rating is warranted when the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
Finally, a 20 percent rating is warranted, the highest rating 
available under this diagnostic code, when there is 
persistent bleeding and with secondary anemia, or with 
fissures.  

The most recent medical evidence of record, a July 2005 VA 
examination report, stated that there was no evidence of 
large thrombotic or irreducible hemorrhoids and there was no 
redundant tissue.  In fact, there was no evidence of 
recurrence of internal or external hemorrhoids that the 
examiner could detect.  Additionally, there was no history of 
anemia secondary to bleeding.  The diagnosis was post-
operative status hemorrhoidectomy without any significant 
residuals or recurrences.  The examiner specifically noted 
that the claims folder was available and reviewed.  

As the current medical evidence of record does not show 
recurrence of internal or external hemorrhoids, the 
preponderance of the evidence is against the veteran's claim.  
In cases such as this, it is the present level of disability 
that is of primary concern.  See Francisco, supra.  
Accordingly, the veteran's claim must be denied.  

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Service medical records do show that the veteran complained 
of calloused feet.  For example, a May 25, 1977 record listed 
an assessment of callus deposits on the sole of the foot, 
bilaterally.  The veteran checked that he had foot trouble in 
the October 1977 Report of Medical History and the 
physician's summary section listed calluses on the feet.  
However, the October 1977 Report of Medical Examination 
indicated that the veteran's feet were normal and there were 
no diagnoses listed in the summary of defects and diagnoses.     

As for the post-service medical evidence, a March 1978 VA 
Form 21-2507, Request for Physical Examination, listed 
"Callous, both feet" among the disabilities for which 
examination was requested.  However, an April 1978 VA Form 
3230-1 stated that the veteran failed to report for the 
examination.  The first post-service medical evidence of 
calluses is not until several years later and this lengthy 
period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In the most 
recent medical evidence of record, a May 2003 VA feet 
examination report, it was stated that, other than a small 
area of nonweightbearing callus, the veteran had a normal 
foot examination.  The examiner stated, "I see nothing that 
[the veteran's] 22 months of service did to his feet to cause 
any of his problems."  Based on the foregoing, the 
preponderance of the evidence is against the veteran's claim.  
The examiner in the May 2003 VA examination report did not 
relate the small area of nonweightbearing callus, the only 
identified abnormality of the feet, to the veteran's service.  
In fact, there is no competent medical opinion of record 
relating a current foot disability to the veteran's service.  
As such, the veteran's claim must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of his claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					III.  VCAA
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2001 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  The letter also 
informed the veteran of VA's duty to assist to assist him in 
obtaining evidence for his claim, as did February 2004 and 
December 2004 letters.  The December 2004 letter also stated 
that, in order to establish entitlement to an increased 
rating for his service-connected disability, the evidence 
needed to show that the disability had gotten worse.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the December 2004 VCAA notice letter 
sent to the veteran specifically requested that the veteran 
send to VA any evidence or information in his possession that 
he thought would support his claims.    
 
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's initial VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  For 
example, subsequent to the veteran receiving the September 
2001, February 2004, and December 2004 VCAA letters, the 
claim was readjudicated by the AOJ in the December 2005 
supplemental statement of the case (SSOC).    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for hemorrhoids is denied.  

Service connection for calluses of the feet, or other related 
foot disability, is denied.    


REMAND

The VCAA notice letters of record are inadequate as to the 
issue of whether new and material evidence has been presented 
to reopen the claim of entitlement to service connection for 
tinnitus due to acoustic trauma.  The veteran must be 
notified of the evidence and information that is necessary to 
reopen the claim and VA must notify him of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought, which is, in the 
instant matter, service connection for tinnitus.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
veteran's claim for service connection for tinnitus was 
denied by a June 1997 Board decision as not being related to 
service.  Therefore, the veteran must be informed of the need 
to submit medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Furthermore, 
as the veteran's claim to reopen was filed prior to August 
29, 2001, the applicable version of 38 C.F.R. § 3.156 is that 
which was in effect prior to that date.

Thus, as the VA did not adequately fulfill the duty to notify 
under 38 U.S.C. § 5103(a) with respect to the veteran's claim 
to reopen, the case is REMANDED for the following actions:

1.  Pursuant to Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), 
send the veteran a VCAA notice letter 
which informs him of the applicable 
version of 38 C.F.R. § 3.156, apprises 
him of the need to submit medical 
evidence relating his current disability 
to service, and that notifies him of the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefit 
sought, which is, in the instant matter, 
service connection for tinnitus.
 
2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


